Exhibit EXECUTION COPY SHAREHOLDERS AGREEMENT HARRY WINSTON DIAMOND CORPORATION - AND - KINROSS GOLD CORPORATION - AND - HARRY WINSTON DIAMOND MINES LTD. March 31, 2009 TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS AND PRINCIPLES OF INTERPRETATION 2 1.1 Definitions 2 1.2 Additional Definitions 6 1.3 Certain Rules of Interpretation 6 1.4 Accounting Principles 7 1.5 Not a Unanimous Shareholder Agreement 7 1.6 Schedules 7 ARTICLE 2 PURPOSE AND SCOPE 8 2.1 Purpose of the Corporation 8 2.2 Compliance with Agreement 8 2.3 Compliance by Corporation 8 2.4 Compliance by Limited Partnership 8 ARTICLE 3 MANAGEMENT OF THE CORPORATION 8 3.1 Board of Directors 8 3.2 Approval of Matters 9 3.3 Indemnification 11 3.4 Additional Capital 11 3.5 Books and Records 12 3.6 Annual Budget Consultation Process 13 3.7 Consulting and Professional Services Agreement Fee 13 3.8 Information Rights 18 3.9 Ability to Cure Defaults 14 3.10 Exercise of Pre-Emptive Rights under Diavik JV Agreement 14 3.11 Majority Interest in the Diavik Diamond Mine 14 ARTICLE 4 DEALING WITH SHARES 14 4.1 Restrictions on Transfer of Special Voting Shares 14 4.2 Endorsement on Certificates 15 4.3 Required Transfers 15 4.4 Transfers to Permitted Transferees 16 4.5 Encumbrances 16 4.6 Conditions on Transfer 16 4.7 Co-operation by the Corporation 17 4.8 Required Issuances of Special Voting Shares 17 ARTICLE 5 SHARE TRANSFER PROCEDURES 17 -i- TABLE OF CONTENTS (continued) Page 5.1 Application 17 5.2 Time and Place of Closing 17 5.3 Payment and Delivery 17 5.4 Power of Attorney 18 5.5 Remedies 18 ARTICLE 6 GENERAL 19 6.1 Confidentiality 19 6.2 Arbitration 19 6.3 Application of this Agreement 19 6.4 Enurement 19 6.5 Entire Agreement 20 6.6 Amendments and Waivers 20 6.7 Assignment 20 6.8 Termination 20 6.9 Notices 20 6.10 Further Acts 21 6.11 Execution and Delivery 21 -ii- SHAREHOLDERS AGREEMENT THIS AGREEMENT is made March 31, 2009 (the “Effective Date”) BETWEEN: HARRY WINSTON DIAMOND CORPORATION, a corporation governed by the laws of Canada (“HWDC”), - and - KINROSS GOLD CORPORATION, a corporation governed by the laws of the Province of Ontario (“Kinross”), - and - HARRY WINSTON DIAMOND MINES LTD., a corporation governed by the laws of Northwest Territories (the “Corporation”) RECITALS: A. The Corporation was incorporated pursuant to a certificate of incorporation, dated January 27, 1998 issued under the Companies Act (Northwest Territories), under the name “Aber Diamond Mines Ltd.”. B. On August 3, 1998, pursuant to the filing of articles of continuance, the Corporation was continued under the Business Corporations Act (Northwest Territories). C. On December 3, 2007, the Corporation filed articles of amendment pursuant to which the Corporation’s name was changed to “Harry Winston Diamond Mines Ltd.”. D. On March 19, 2009, HWDC and Kinross entered into a subscription agreement (the “Subscription Agreement”), pursuant to which, inter alia, the Corporation would issue to Kinross shares of a new class of special voting shares of the Corporation. E. On March 25, 2009, the Corporation filed articles of amendment pursuant to which the Corporation authorized the creation of an unlimited number of Special Voting Shares (each, a “Special Voting Share”). A copy of the certificate and articles of amendment is attached as Schedule A. F. On March 25, 2009, HWDC subscribed for 775 Special Voting Shares, representing a 100% non-participating voting interest in the Corporation. G. On March 26, 2009, the Corporation filed articles of amendment to remove the voting rights attached to the Class A Shares. A copy of the certificate and articles of amendment is attached as Schedule A. - 2 - H. Immediately prior to the Effective Date, the authorized share capital of the Corporation consists of an unlimited number of Class A Shares (the “Class A Shares”), an unlimited number of Class B Shares (the “Class B Shares”) and an unlimited number of Special Voting Shares. There are 25,980,002 Class A Shares, no Class B Shares and 775 Special Voting Shares issued and outstanding, and HWDC owns of record and beneficially all of the outstanding Class A Shares and Special Voting Shares. I. On the Effective Date, Kinross subscribed for 225 Special Voting Shares, representing a 22.5% non-participating voting interest in the Corporation. J. On the Effective Date, HWDC and Kinross together own all of the issued and outstanding Special Voting Shares. K. The parties have entered into this Agreement to record their agreement as to the manner in which the Corporation’s affairs shall be conducted and to grant to each other certain rights and obligations with respect to their ownership, directly and indirectly, of the Special Voting Shares. THEREFORE, the parties agree as follows: ARTICLE 1 DEFINITIONS AND PRINCIPLES OF INTERPRETATION 1.1 Definitions Whenever used in this Agreement, the following terms shall have the meanings set out below: “Act” means the Business Corporations Act (Northwest Territories); “Agreement” means this Shareholders Agreement, including all schedules, and all amendments or restatements as permitted, and references to “Article”, “Section” or “Schedule” mean the specified Article, Section or Schedule of this Agreement; “Annual Budget” means, for a fiscal year, annual operating and capital budget of the Limited Partnership for such fiscal year, which shall reflect the distribution principles set forth in the Limited Partnership Agreement and shall include a schedule of planned Distributions and Cash Calls and the SG&A Budget; “Arm’s Length” has the meaning that it has for purposes of the Income Tax Act (Canada); “Board” means the board of directors of the Corporation; “Business” has the meaning given in the Limited Partnership Agreement; “Business Day” means any day other than a Saturday, Sunday or any day on which banks are generally not open for business in the City of Toronto (Ontario) or Yellowknife (Northwest Territories); “Cash Call” has the meaning given in the Limited Partnership Agreement; -3 - “Change of Control” of a Person (for the purposes of this definition, the “First Person”) at any time means the direct or indirect acquisition of Control of the First Person at such time by a Person or group of Persons, acting in concert, who, immediately prior to such time, did not directly or indirectly Control the First Person; “Class A Shares” has the meaning given in the recitals, and includes the Class A Shares currently authorized as well as any additional Class A Shares that may be issued; “Class B Shares” has the meaning given in the recitals, and includes the Class B Shares currently authorized as well as any additional Class B Shares that may be issued; “Consulting Agreement” has the meaning given in Schedule 1.1; “Control” means, with respect to a particular Person (for the purposes of this definition, the “First Person”), possession by another Person or a group of other Persons, acting in concert, directly or indirectly through one or more intermediaries, of the power to direct or cause the direction of management and policies of such First Person, or to elect or appoint a majority of the board of directors of such First Person, whether through ownership of Voting Securities, by contract or otherwise; and the words “Controlled”, “Controlling” and similar words have corresponding meanings; “Diavik Diamond Mine” means the Diavik diamond mine located in the Northwest Territories and subject to the Diavik JV Agreement; “Diavik JV Agreement” has the meaning given in Schedule 1.1; “Direct Transfer” means, in respect of any Special Voting Shares, any sale, exchange, transfer, assignment, gift, disposition, alienation or other transaction, whether voluntary, involuntary or by operation of law, by which legal or beneficial ownership of, or other direct interest in, such Special Voting Shares passes directly from one Person to another, or to the same Person in a different capacity, whether or not for value, but excludes an Encumbrance of any Special Voting Shares permitted under this Agreement and an Indirect Transfer, and for the purposes of this definition, the definition of Indirect Transfer shall be read as if the words “but excludes Encumbrances granted by any such Persons” had been deleted; “Director” means a member of the Board; “Distribution” has the meaning given in the Limited Partnership Agreement; “Eligible Transferee” means, in respect of a Shareholder: (a) any body corporate that is a Related Entity of such Shareholder and that is governed by the laws of Canada or a province or territory of Canada; or (b) any Canadian partnership for the purposes of the Income Tax Act (Canada) that is a Related Entity of such Shareholder; “Encumbrance” means any mortgage, charge, pledge, security interest, lien, trust or other encumbrance of any nature whatsoever, however arising; and “Encumber”, “Encumbering” and “Encumbered” and similar words have corresponding meanings; “Fee” has the meaning given in Section 3.7(a); -4 - “General Partner” means a Person who is admitted as the general partner of the Limited Partnership, so long as such Person remains the general partner of the Limited Partnership, being the Corporation as at the Effective Date; “Governmental Authority” means governments, regulatory authorities, governmental departments, agencies, commissions, bureaus, officials, ministers, Crown corporations, courts, bodies, boards, tribunals, or dispute settlement panels or other law, rule or regulation-making organizations or entities: (a) having or purporting to have jurisdiction on behalf of any nation, province, territory, state, or other geographic or political subdivision of any of them; or (b) exercising, or entitled or purporting to exercise any administrative, executive, judicial, legislative, policy, regulatory or taxing authority or power; “Indirect Transfer” means any: (a) direct or indirect sale, exchange, transfer, assignment, gift, disposition, alienation or other transaction, whether voluntary, involuntary or by operation of law, whereby the direct or indirect legal or beneficial ownership of, or other interest in, a Person, who, directly or indirectly, legally or beneficially holds Special Voting Shares, passes directly or indirectly from one Person to another, or to the same Person in a different capacity, whether or not for value; or (b) Change of Control of any of the legal or beneficial owners of any Person that Controls, directly or indirectly, in any manner whatsoever, any Person legally or beneficially holding Special Voting Shares, but excludes Encumbrances granted by any such Persons and, for greater certainty, debt instruments which do not evidence or otherwise in any way provide an ownership or participating or like interest or a right to acquire an ownership or participating or like interest issued by such Person; “Initial Period” has the meaning given in Section 3.7(a); “Laws” means laws (including common law and civil law), statutes, by-laws, rules, regulations, Orders, ordinances, protocols, codes, guidelines, treaties, policies, notices, directions, decrees, judgments, awards or requirements, in each case of any Governmental Authority; “Limited Partnership” means Harry Winston Diamond Limited Partnership, a limited partnership formed under the laws of the Northwest Territories; “Limited Partnership Agreement” means the amended limited partnership agreement with respect to the Limited Partnership dated the Effective Date between the Corporation (as General Partner) and 6355137 Canada Inc. and Kinross (as Limited Partners), as the same may be amended, restated or replaced from time to time; “Nominating Shareholder” has the meaning given in Section 3.1; -5 - “Notice” has the meaning given in Section 6.9; “Orders” means orders, injunctions, judgments, administrative complaints, decrees, rulings, awards, assessments, directions, instructions, settlements, penalties or sanctions issued, filed or imposed by any Governmental Authority or arbitrator; “Participant” has the meaning given in the Diavik JV Agreement; “Participating Interest” has the meaning ascribed thereto in the Diavik JV Agreement; “Parties” means, collectively, HWDC, Kinross, the Corporation and any other Person that becomes a party to this Agreement, and “Party” means any one of them; “Partner” means a Person who is admitted as a partner of the Limited Partnership, so long as such Person remains a partner of the Limited Partnership; “Partnership Units” has the meaning given in the Limited Partnership Agreement; “Person” means any individual, sole proprietorship, partnership, firm, entity, unincorporated association, unincorporated syndicate, unincorporated organization, trust, body corporate, limited liability company, unlimited liability company, Governmental Authority and, where the context requires, any of the foregoing when they are acting as trustee, executor, administrator or other legal representative; “Purchased Special Voting Shares” has the meaning given in Section 5.1; “Purchaser” has the meaning given in Section 5.2; “Related Agreements” means the agreements set forth in Schedule 1.1; “Related Entity” has the meaning given in the Limited Partnership Agreement; “Selling Entities” means, collectively, those Related Entities of HWDC which sort rough diamonds on behalf of the Limited Partnership and to which the Limited Partnership sells rough diamonds (being Harry Winston Technical Services Inc., Harry Winston Diamond (India) Private Limited and Harry Winston Diamond International N.V. as of the Effective Date); and “Selling Entity” means any one of them; “SG&A Budget” has the meaning given in Section 3.7(b); “Shareholders” means, collectively, HWDC and Kinross together with such other Persons as may become Parties to this Agreement as a shareholder of the Corporation, and “Shareholder” means any one of such Persons; “Special Voting Shares” has the meaning given in the recitals, and includes the Special Voting Shares currently authorized as well as any additional Special Voting Shares that may be issued; “Subscription Agreement” has the meaning given in the recital, and as the same may be amended, restated or replaced from time to time; -6 - “Third Party Transferee” has the meaning given in Section 4.3(a); “Time of Closing” has the meaning given in Section 5.2; “Transfer” means a Direct Transfer or Indirect Transfer; and the words “Transferee” and “Transferred” and similar words have corresponding meanings, provided that were “Transfer”, “Transferee” and “Transferred” are used in respect of Partnership Units, such terms shall have the respective meanings given in the Limited Partnership Agreement; “Vendor” has the meaning given in Section 5.2; and “Voting Securities” means the securities of any class of any corporation, trust or partnership carrying voting rights generally under all circumstances and shall include any shares, interests or other securities convertible or exchangeable into such securities, and for the purposes of the Corporation includes the Special Voting Shares. 1.2 Additional Definitions Unless there is something inconsistent in the subject matter or context, or unless otherwise provided in this Agreement, all other words and terms used in this Agreement that are defined in the Act shall have the meanings set out in the Act. 1.3 Certain Rules of Interpretation In this Agreement: (a) Time - Time is of the essence in the performance of the Parties’ respective obligations. (b) Currency - Unless otherwise specified, all references to money amounts or “$” are to the lawful currency of Canada. (c) Headings - Headings of Articles and Sections are inserted for convenience of reference only and shall not affect the construction or interpretation of this Agreement. (d) Consent - Whenever a provision of this Agreement requires an approval or consent and such approval or consent is not delivered within the applicable time period, then, unless otherwise specified, the Party whose consent or approval is required shall be conclusively deemed to have withheld its consent or approval. (e) Time Periods - Unless otherwise specified, time periods within or following which any payment is to be made or act is to be done shall be calculated by excluding the day on which the period commences and including the day which the period ends and by extending the period to the next Business Day following if the last day of the period is not a Business Day. -7 - (f) Business Day - Whenever any payment to be made or action to be taken under this Agreement is required to be made or taken on a day other than a Business Day, such payment shall be made or action taken on the next Business Day following. (g) Governing Law - This Agreement is a contract made under and shall be governed by and construed in accordance with the laws of the Province of Ontario and the federal laws of Canada applicable in the Province of Ontario. (h) Including - Where the word “including” or “includes” is used in this Agreement, it means “including (or includes) without limitation”. (i) No Strict Construction - The language used in this Agreement is the language chosen by the Parties to express their mutual intent, and no rule of strict construction shall be applied against any Party. (j) Number and Gender - Unless the context otherwise requires, words importing the singular include the plural and vice versa and words importing gender include all genders. (k) Severability - If, in any jurisdiction, any provision of this Agreement or its application to any Party or circumstance is restricted, prohibited or unenforceable, such provision shall, as to such jurisdiction, be ineffective only to the extent of such restriction, prohibition or unenforceability without invalidating the remaining provisions of this Agreement and without affecting the validity or enforceability of such provision in any other jurisdiction or without affecting its application to other Parties or circumstances. (l) Statutory References - A reference to a statute includes all regulations made pursuant to such statute and, unless otherwise specified, the provisions of any statute or regulation that amends, supplements or supersedes any such statute or any such regulation. 1.4 Accounting Principles Wherever in this Agreement reference is made to “Financial Reporting Standards” such reference shall be deemed to be to the generally accepted accounting principles applicable from time to time to public companies in Canada. 1.5 Not a Unanimous Shareholder Agreement This Agreement is not a unanimous shareholder agreement within the provisions of Section 148(1) of the Act. 1.6 Schedules The Schedules to this Agreement, as listed below, are an integral part of this Agreement: Schedule A - Certificates and Articles of Amendment Schedule 1.1 - Related Agreements -8 - Schedule 3.2 - Summary of Sorting and Marketing Operations Schedule 4.6 - Form of Counterpart and Acknowledgement Schedule 6.2 - Arbitration Procedures ARTICLE 2 PURPOSE AND SCOPE 2.1 Purpose of the Corporation (a) The sole purpose of the Corporation is to: (a) act as the General Partner in accordance with the Limited Partnership Agreement; and (b) undertake such other business and activities in accordance with this Agreement or as the Shareholders have agreed to unanimously in writing. (b) The Corporation shall not carry on any business except as set out in Section 2.1(a). 2.2 Compliance with Agreement Each Shareholder agrees to vote and act as a shareholder of the Corporation to fulfil the provisions of this Agreement and in all other respects to comply with, and use all reasonable efforts to cause the Corporation to comply with, this Agreement. 2.3 Compliance by Corporation The Corporation undertakes to carry out and be bound by the provisions of this Agreement to the full extent that it has the capacity and power at law to do so. 2.4 Compliance by Limited Partnership Subject to the terms of this Agreement and the Limited Partnership Agreement, the Corporation, as the General Partner, shall cause, and take all actions necessary to cause, the Limited Partnership to comply with its obligations under the Related Agreements. ARTICLE 3 MANAGEMENT OF THE CORPORATION 3.1 Board of Directors The Corporation shall have a Board appointed by the Shareholder or Shareholders holding a majority of the Voting Securities in the capital of the Corporation (the “Nominating Shareholder”). The Nominating Shareholder shall be entitled to determine the number of Directors comprising the Board and to remove any such Director by notice to such Director, the other Shareholders and the Corporation. Any vacancy occurring on the Board by reason of the death, disqualification, inability to act, resignation or removal of any Director shall be filled only by a further nominee of the Nominating Shareholder. -9 - 3.2 Approval of Matters (a) Notwithstanding any other provision of this Agreement or the Act, no obligation will be entered into, no decision will be made, and no action taken by the Corporation: (1) as General Partner, on behalf of the Limited Partnership, in respect to the Limited Partnership with respect to each of the matters set out below; or (2) the Corporation in respect of itself with respect to the matters set out in Sections 3.2(a)(i), 3.2(a)(iii), 3.2(a)(v), 3.2(a)(xiii), 3.2(a)(xvi), 3.2(a)(xix) and 3.2(a)(xxii), in each case, without the written approval of Kinross (which shall not be unreasonably withheld with respect to the Related Agreements listed in Part 2 of Schedule 1.1 in respect of the matters set forth in Sections 3.2(a)(vii) and 3.2(a)(viii) and in respect of expenditures pursuant to (B) of Section 3.2(a)(viii) that in the aggregate exceed [REDACTED] in a particular fiscal year (excluding amounts required to be paid by Law by the Limited Partnership)): (i) any change in the articles or the by-laws of the Corporation; (ii) any change to the certificate of limited partnership of the Limited Partnership, other than to reflect changes in: (i) capital contributions of the Partners; (ii) the current addresses of the Partners; or (iii) the identity of the Partners; (iii) the issuance of any Special Voting Shares other than in accordance with Section 4.8; (iv) the issuance of any equity securities of the Limited Partnership, including Partnership Units, warrants, options, convertible debt or other rights to purchase units or interests in the Limited Partnership, other than in accordance with the Limited Partnership Agreement; (v) the redemption or purchase for cancellation of any outstanding Special Voting Shares; (vi) the redemption or purchase for cancellation of any Partnership Units; (vii) the amending, restating, replacing, terminating or waiving of any material term under, or the assigning of (or otherwise transferring any of the rights of or under) any of the Related Agreements; (viii) the making or incurring of any expenditure or obligation by the Limited Partnership, other than: (A) as explicitly required by any of the Related Agreements; and (B) any other expenditures necessary for the operation of the Limited Partnership and that are in accordance with the terms of the Limited Partnership Agreement; provided that such expenditures shall not in aggregate exceed [REDACTED] in any fiscal year (excluding amounts required to be paid by Law by the Limited Partnership); (ix) the borrowing by the Limited Partnership of any money from any Person, other than in accordance with the Limited Partnership Agreement; -10 - (x) the granting of any security interest or creation of any Encumbrances on the assets of the Limited Partnership; (xi) the making, directly or indirectly, by the Limited Partnership of loans or advances to any Person, other than as explicitly required by any of the Related Agreements; (xii) the guaranteeing by the Limited Partnership of debts or obligations of any Person, other than as explicitly required by any of the Related Agreements; (xiii) the engaging of any transaction outside of the normal course of business of the Corporation (including acquiring or establishing any new business or terminating any part of the Corporation’s current business); (xiv) the engaging of any transaction outside of the normal course of business of the Limited Partnership (including acquiring or establishing any new business or terminating any part of the Business); (xv) the purchase by the Limited Partnership of shares in the capital of any corporation or an interest in any partnership, joint venture or similar entity; (xvi) the entering by the Corporation or the Limited Partnership into of an amalgamation, merger or consolidation with any other Person; (xvii) the entering into of any agreement with or commitment to any Person with whom the Partnership does not deal at Arm’s Length (including any Partner or Related Entity of such Partner); (xviii) the sale or disposition of any material property or assets of the Limited Partnership; (xix) the taking of any steps to reorganize, dissolve, wind up or otherwise terminate the existence of the Corporation or the Limited Partnership; (xx) the admission of any Person as a Partner, other than in accordance with the Limited Partnership Agreement; (xxi) the admission of a new or additional General Partner; (xxii) the entering into of any agreement whereby the Corporation delegates all or substantially all of its duties as General Partner; (xxiii) the making of any Distribution in any form except cash, other than in accordance with the Limited Partnership Agreement; (xxiv) any change in the fiscal year of the Limited Partnership; -11 - (xxv) as General Partner, permit the Limited Partnership to allow to occur any material change to the marketing and sorting operations, as set forth in Schedule 3.2, including: (A) any change to the current transfer price of diamonds used by the Limited Partnership when selling diamonds to the Selling Entities, which is currently [PROVISIONS RELATED TO TRANSFER PRICE REDACTED]; and (B) the addition or elimination of any Selling Entities; (xxvi) the entering into any agreement or arrangement whereby the Limited Partnership sells diamonds to any Person other than a Selling Entity or Tiffany and Company pursuant to the applicable Related Agreements; and (xxvii) any commitment or agreement to do any of the foregoing. (b) Notwithstanding Section 3.2(a) and subject to the prior unanimous approval of the Shareholders, the Limited Partnership shall be permitted to make such non-sustaining capital expenditures as are contemplated by the last sentence of Schedule 3.2. (c) Without limiting Section 3.2(a), for greater certainty, HWDC shall not be prohibited from Encumbering its own assets, including the Partnership Units held by the Corporation, or any Encumbering of the Class A Shares or Special Voting Shares beneficially owned by HWDC or any of its Related Entities, in connection with the implementation of any secured financing of HWDC and its Related Entities; provided that: (i) such financing is consistent with and subject to the provisions of Section 9 of the Subscription Agreement; and (ii) no property, assets or undertaking of the Limited Partnership shall be Encumbered in connection with the implementation of any such secured financing, except as otherwise may be agreed by the Parties. 3.3 Indemnification The Corporation shall indemnify each Director and his or her heirs and legal representatives against all costs, charges and expenses, including an amount paid to settle an action or satisfy a judgment, reasonably incurred by him or her in respect of any civil, criminal or administrative proceeding to which he or she is made a party by reason of being or having been a Director provided (i) he or she acted honestly and in good faith with a view to the best interests of the Corporation; and (ii) in the case of a criminal or administrative proceeding that is enforced by a monetary penalty, he or she had reasonable grounds for believing that his or her conduct was lawful. 3.4 Additional Capital Except as otherwise unanimously agreed by the Shareholders in writing or as explicitly set forth in this Agreement, none of the Shareholders shall be obligated to acquire additional Special Voting Shares or to make loans to the Corporation or guarantee any indebtedness. -12 - 3.5 Books and Records (a) The Corporation shall keep or cause to be kept complete and accurate books and records as required hereunder, reflecting the assets, liabilities, income and expenditures of the Corporation in accordance with Financial Reporting Standards and applicable Laws. Each Shareholder, its accountants and auditors shall have access at all reasonable times to examine, copy and audit such books and records. No third party other than (i) an accountant or auditor of a Shareholder, (ii) any tax advisor of a Shareholder engaged for transfer pricing studies or advice, (iii) Governmental Authorities, (iv) third parties that have rights to access the books and records of the Corporation pursuant to the Related Agreements (including any third parties with such rights in any future agreements related to the Corporation, the execution of which are consented to by the Shareholders) and (v) providers of financing in respect of Section 9 of the Subscription Agreement shall have access to the Corporation’s books and records without the prior written consent of all of the Shareholders unless entitlement thereto is conferred on such party by applicable Laws. Each Shareholder may, at its own expense, conduct an annual audit of the Corporation and its books and records using such Shareholder’s own internal accounting staff or external accountants. Each Shareholder shall be permitted to conduct, at its own expense, such further and other investigations into the financial affairs of the Corporation as it may reasonably require. The Corporation agrees to provide all such reasonable access to its books and records as may be required from time to time for the purposes of this Section 3.5(a). (b) The Corporation shall keep or cause to be kept complete and accurate books and records as required hereunder, reflecting the assets, liabilities, income and expenditures of the Limited Partnership in accordance with Financial Reporting Standards and applicable Laws. Each Shareholder, its accountants and auditors shall have access at all reasonable times to examine, copy and audit such books and records. No third party other than (i) an accountant or auditor of a Shareholder, (ii) any tax advisor of a Shareholder engaged for transfer pricing studies or advice, (iii) Governmental Authorities, (iv) third parties that have rights to access the books and records of the Corporation pursuant to the Related Agreements (including any third parties with such rights in any future agreements related to the Corporation, the execution of which are consented to by the Shareholders) and (v) providers of financing in respect of Section 9 of the Subscription Agreement shall have access to the Limited Partnership’s books and records without the prior written consent of all of the Shareholders unless entitlement thereto is conferred on such party by applicable Laws. Each Shareholder may, at its own expense, conduct an annual audit of the Limited Partnership and its books and records using such Shareholder’s own internal accounting staff or external accountants. Each Shareholder shall be permitted to conduct, at its own expense, such further and other investigations into the financial affairs of the Limited Partnership as it may reasonably require. The Corporation agrees to provide all such reasonable access to the Limited Partnership’s books and records as may be required from time to time for the purposes of this Section 3.5(b). -13 - 3.6 Annual Budget Consultation Process Not later than 30 days after the date the Limited Partnership receives financial information with respect to the Diavik Diamond Mine, the Corporation shall provide to Kinross the proposed Annual Budget for the upcoming fiscal year. Kinross shall have a reasonable period of time to review the proposed Annual Budget and the Corporation shall respond to any reasonable questions and consider any comments that Kinross may have on the proposed Annual Budget. The Board shall review each proposed Annual Budget and either approve it or require further revisions to it, as the Board may determine; provided that each such Annual Budget shall be approved by the Board not later than 60 days after the date the Limited Partnership receives financial information with respect to the Diavik Diamond Mine. The Board may at any time and from time to time during a fiscal year approve amendments to the Annual Budget previously approved by the Board for such year; provided that Kinross shall have a reasonable period of time to review such proposed amendments and the Corporation shall respond to any reasonable questions and consider any reasonable comments that Kinross may have on such proposed amendments.Notwithstanding anything to the contrary in this Section 3.6, no Party shall have the right to disapprove any aspect of the proposed Annual Budget that is an item specified or required by the terms of the Diavik JV Agreement. 3.7 Consulting and Professional Services Agreement Fee (a) The Shareholders shall negotiate in good faith to establish, as compensation for the services provided by the Corporation under the Consulting Agreement, an appropriate annual consulting fee payable monthly by the Limited Partnership to HWDC (the “Fee”) for the balance of HWDC’s current fiscal year following the expiry of the first full two calendar months that occur following the Effective Date (the “Initial Period”) and for each of the following fiscal years, in each case, which properly reflects the appropriate allocation of the marketing, sales and general and administrative costs to be borne by the Partnership that are not attributable to or for the sole benefit of HWDC, including the retail division of HWDC, as more fully established in the SG&A Budget for the applicable fiscal year. (b) As part of the process described in Section 3.6, the Shareholders shall agree to HWDC’s budgeted marketing, sales and general and administrative costs to be incurred on behalf of the Limited Partnership for the following fiscal year (the “SG&A Budget”). (c) In the event that the Shareholders have been unable to agree on the amount of the Fee prior to: (i) the expiry of the Initial Period for the current fiscal year of HWDC; or (ii) approval of the SG&A Budget for each subsequent fiscal year, in each case, the amount of the Fee shall be resolved in accordance with Section 6.2. 3.8 Information Rights The Corporation shall provide each Shareholder with: -14 - (a) the final Annual Budget for the next fiscal year (or any amendment thereto), as approved by the Board, not later than two days after such Annual Budget (or amendment thereto) is approved in accordance with Section 3.6; (b) all notices delivered on behalf of and received by the Limited Partnership under the Related Agreements (including management committee reports under the Diavik JV Agreement, reconciliations under the Consulting Agreement and notices of non-compliance, breach or default under any of the Related Agreements); (c) all notices of Board meetings, all materials disseminated to the Board and all Board resolutions promptly following the time such notices, materials and resolutions are provided to Board; and (d) any other information concerning the financial condition, business, assets, prospects or affairs of the Corporation or the Limited Partnership or with respect to the Related Agreements as any Shareholder may reasonably request from time to time, provided that information relating to the marketing, sorting and selling of rough diamonds shall only be provided to Kinross if it is not competing, directly or indirectly, in the marketing and selling of rough diamonds. 3.9 Ability to Cure Defaults For so long as Kinross exercises direction or control over any Special Voting Shares, Kinross shall be permitted to cure, on behalf of the Corporation in respect of the Limited Partnership, any non-compliance, breach or default by the Limited Partnership of any of its obligations under the Related Agreements, subject to the applicable cure periods in such Related Agreements. 3.10 Exercise of Pre-Emptive Rights under Diavik JV Agreement [PROVISIONS RELATED TO THE EXERCISE OF RIGHTS UNDER THE JV AGREEMENT REDACTED] 3.11 Majority Interest in the Diavik Diamond Mine In the event that the Limited Partnership acquires at least a majority of the Participating Interests under the Diavik JV Agreement, the Parties shall negotiate in good faith to amend this Agreement to reflect the Limited Partnership’s operation and management of the Diavik Diamond Mine. ARTICLE 4 DEALING WITH SHARES 4.1 Restrictions on Transfer of Special Voting Shares Subject to Section 4.4 and Section 4.5, no Party shall Transfer or permit the Transfer of, or create or permit to exist an Encumbrance against, Special Voting Shares legally or beneficially owned by such Shareholder, except: (a) in accordance with the applicable provisions of this Agreement; or -15 - (b) upon unanimous agreement of the Shareholders, provided that notwithstanding any other provision of this Agreement, an Indirect Transfer in respect of a Person, whose common shares or similar equity interests are listed on a stock exchange, shall not be prohibited, or otherwise affected by the provisions of this Agreement. 4.2 Endorsement on Certificates All certificates representing Special Voting Shares shall bear the following language either as an endorsement or on the face of such certificate: “The shares represented by this certificate are subject to the terms and conditions of a shareholders agreement made March 31, 2009, as it may be amended, which agreement contains, among other things, restrictions on the right of the holder hereof to transfer or sell the shares. A copy of such agreement is on file at the registered office of the Corporation.” 4.3 Required Transfers Subject to Section 4.6, but notwithstanding any other provision of this Agreement: (a) if a Shareholder or any Related Entity of such Shareholder, which, in either case, is a Partner, Transfers all or anyof its Partnership Units to any Person that is not a Related Entity of such Shareholder (a “Third Party Transferee”), such Shareholder shall concurrently Transfer to the Third Party Transferee for $0.01 per Special Voting Share the same proportion of Special Voting Shares owned by such Shareholder as the Partnership Units Transferred to the Third Party Transferee is of such Shareholder’s and/or Related Entity’s Partnership Units immediately prior to the Transfer, rounded up to the nearest whole number; and (b) if, pursuant to the Limited Partnership Agreement, the number of Partnership Units of a Partner decreases at any time or from time to time, other than by reason of a Transfer contemplated in Section 4.3(a), the Shareholder that is, or is a Related Entity of, such Partner shall Transfer for $0.01 per Special Voting Share the number of Special Voting Shares necessary, rounded to the nearest whole number, to such other Shareholder or Shareholders that are, or are Related Entities to, Partners whose proportional interest in the Limited Partnership increased as a result of such event or events such that following such Transfer or Transfers, for each Partner that holds Special Voting Shares (either directly or through one or more Related Entities), the proportional interest of such Partner in the Limited Partnership to that of all Partners who hold Special Voting Shares (either directly or through one or more Related Entities) corresponds to the proportional interest in the Special Voting Shares of each such Shareholder, or Related Entity that is a Shareholder. -16 - 4.4 Transfers to Permitted Transferees Notwithstanding Section 4.1, a Shareholder may effect: (a) a Direct Transfer of all or anyof its Special Voting Shares to an Eligible Transferee of such Shareholder if, at the time of such Direct Transfer, the requirements of Section 4.6 have been satisfied; or (b) an Indirect Transfer of all or any of its Special Voting Shares to an Eligible Transferee of such Shareholder. If a Shareholder Transfers less than all of the Special Voting Shares held by such
